Citation Nr: 1421430	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disorder; and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for gonorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970 and from June 1979 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned during a March 2014 travel Board hearing at the RO; a transcript of the hearing is associated with the electronic files on "Virtual VA".

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied in an October 1997 rating decision that was not appealed. 

2.  Evidence received since the October 1997 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran has not had gonorrhea at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the final 1997 decision, the criteria for reopening the claim for service connection for a lung condition are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for gonorrhea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung Disorder

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied service connection for a lung disorder in October 1997 based on its determination that there was no evidence of a diagnosis of any chronic lung disease or pathology noted while the Veteran was on active duty.  The decision was not appealed. 

The evidence received since the October 1997 decision includes in pertinent part private medical records showing diagnoses of pulmonary fibrosis, reactive airway disease, lung disease, and dyspnea.

The medical evidence added to the record confirms that the Veteran currently has a lung disorder.  Because such evidence was not present in October 1997, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


Gonorrhea

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in October 2007.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that some service treatment records and pertinent post-service VA and private medical records have been associated with the claims folder.  The Veteran was also afforded an adequate VA examination in response to his claim.

Unfortunately, the Veteran's service treatment records from May 1969 to November 1970 are presumed lost.  In such cases, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As noted, the Veteran was also provided an opportunity to set forth his contentions during his March 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the issues on appeal were identified.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for gonorrhea as it is related to service.  As will be explained below, the record establishes that he did not have the condition at the time the claim for VA disability compensation was filed in September 2007, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection.

In response to his claim, the Veteran was afforded a VA examination in July 2013 in which he reported having both gonorrhea and syphilis while on active duty in Vietnam and that he had not been told of any sequelae to those diseases.  The VA examiner stated that there were no residuals of venereal disease evident on the current examination.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for gonorrhea must fail because the medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disability under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson not shown to possess the appropriate training and expertise, the Veteran is not competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  



ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a lung disorder is granted. 

Entitlement to service connection for gonorrhea is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for a lung disorder is decided. 

The Veteran contends that service connection for a lung disorder is warranted as related to his treatment for pneumonia and respiratory complaints in service. 

The Veteran was afforded a VA examination in July 2013, and a disability benefits questionnaire (DBQ) was submitted in September of the same year, in which the VA examiner stated, in pertinent part, that the Veteran had a diagnosis of pulmonary fibrosis that was not supported by available X-ray studies; the Veteran had a finding of bibasilar atelectasis on his most recent chest X-ray which was a lesser finding than the diagnosis of pulmonary fibrosis; there was no available pulmonary function testing (PFT); there was no defined compensable diagnosis.  The VA examiner diagnosed asthma and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The Board notes that review of the evidence of record shows that the Veteran was diagnosed with bronchitis in May 1991, pneumonia in April 1992, dyspnea in August 2005, restrictive pulmonary impairment and reactive airway disease in January 2006, interstitial lung disease in July 2006, and pulmonary fibrosis in 2007.

The Board finds that the July 2013 VA opinion is inadequate for adjudication purposes.  The VA examiner stated that pulmonary fibrosis was not supported by available X-ray studies but did not explain how any previously diagnosed damage or scarring to the lung tissue resolved.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the VA examiner noted a prior diagnosis of bibasilar atelectasis but did not address if the lung disease was currently present; and if so, the etiology of the bibasilar atelectasis.  Finally, the Board finds that PFT should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he has any current lung disorder related to his military service.  All indicated tests and studies should be performed, including a current PFT.  All pertinent symptomatology and findings must be reported in detail. 
The entire claims file (i.e. both the paper claims file and any medical records contained in his electronic files) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic files, any treatment records contained therein must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lung disorder diagnosed during the pendency of this claim, from September 2007, (including abnormal findings of PFT) is related to his military service.

In rendering this opinion, the VA examiner should specifically address the prior diagnoses of bibasilar atelectasis and pulmonary fibrosis.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Undertake any other development warranted.

3.  Then, readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


